 


109 HR 2202 IH: Social Security Benefits Tax Fairness Act of 2005
U.S. House of Representatives
2005-05-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 2202 
IN THE HOUSE OF REPRESENTATIVES 
 
May 5, 2005 
Mr. Ryun of Kansas (for himself, Mr. Kuhl of New York, Mr. Miller of Florida, and Mrs. Jo Ann Davis of Virginia) introduced the following bill; which was referred to the Committee on Ways and Means 
 
A BILL 
To amend the Internal Revenue Code of 1986 to increase the base and adjusted base amounts used for purposes of determining the amount of Social Security benefits excluded from gross income. 
 
 
1.Short titleThis Act may be cited as the Social Security Benefits Tax Fairness Act of 2005. 
2.Increase in base and adjusted base amounts of social security benefits 
(a)Base amountParagraph (1) of section 86(c) of the Internal Revenue Code of 1986 (relating to base amount) is amended— 
(1)in subparagraph (A) by striking $25,000 and inserting $29,000, and 
(2)in subparagraph (B) by striking $32,000 and inserting $36,000. 
(b)Adjusted base amountParagraph (2) of such Code (relating to adjusted base amount) is amended— 
(1)in subparagraph (A) by striking $34,000 and inserting $38,000, and 
(2)in subparagraph (B) by striking $44,000 and inserting $48,000. 
(c)Inflation adjustmentSubsection (c) of section 86 of such Code (relating to base amount and adjusted base amount) is amended by adding at the end thereof the following new paragraph: 
 
(3)Inflation adjustmentIn the case of any taxable year beginning in a calendar year after 2005, each dollar amount contained in paragraphs (1) and (2) shall be increased by an amount equal to— 
(A)such dollar amount, multiplied by 
(B)the cost-of-living adjustment determined under section 1(f)(3) for the calendar year in which the taxable year begins, by substituting calendar year 2004 for calendar year 1992 in subparagraph (B) thereof.If any increase determined under the preceding sentence is not a multiple of $50, such increase shall be rounded to the next lowest multiple of $50.. 
(d)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2004. 
 
